Order entered March 22, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00062-CV

                              IN RE: ANTOINE GREEN, Relator

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF10-20865-Y

                                            ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Andrea D.

Plumlee, Judge of the 330th Judicial District Court, to VACATE her December 20, 2012 “Order

on Motion to Set Aside Order” and “Clarified Final Decree of Divorce.”

        Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.

                We ORDER that relator recover his costs of this original proceeding from real

party in interest.


                                                    /Jim Moseley/
                                                    JIM MOSELEY
                                                    JUSTICE